      Case 2:17-cr-00037-FB-PMW Document 560 Filed 04/25/19 Page 1 of 6



 Kathryn N. Nester (Utah Bar No. 13967)
 Federal Defenders of San Diego, Inc.
 225 Broadway, Suite 900
 San Diego, California 92101-5030
 Telephone: (619) 234-8467

 Robert Hunt (Utah Bar No. 5722)
 Daphne Oberg (Utah Bar No. 11161)
 Jessica Stengel (Utah Bar No. 8915)
 Office of the Federal Public Defender
 46 W. Broadway, Ste. 110
 Salt Lake City, Utah 8106
 Telephone: (801) 524-4010

 Attorneys for Claud R. Koerber

                    IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF UTAH

 UNITED STATES OF AMERICA,
                                              REQUEST FOR AN EVIDENTIARY
                                                  HEARING PRIOR TO
       Plaintiff,
                                                     SENTENCING
 v.
 CLAUD R. KOERBER,                                     Case No. 2:17-CR-37

       Defendant.                                  District Judge Frederic Block

      This Honorable Court is scheduled to preside over Mr. Claud R. Koerber’s

sentencing hearing on May 13, 2019. For reasons outlined below, Mr. Koerber

respectfully requests the Court: 1) hold an evidentiary hearing on May 13, 2019 to

resolve material, factual disputes relating to loss calculation and amount, number

of victims and 18 U.S.C. § 3553(a) factors; 2) allow both parties a reasonable

amount of time following the evidentiary hearing to submit their final sentencing

memos; and 3) reset the final sentencing date for a hearing on a later date following

the briefing.
     Case 2:17-cr-00037-FB-PMW Document 560 Filed 04/25/19 Page 2 of 6



           Factual Disputes Materially Affecting Guideline Range

      The Amended Presentence Investigation Report (“PSR”) finds the

recommended Guideline sentencing range to be a prison sentence of 235 to 293

months (19 to 24 years). PSR at p. 23, ¶ 97. The PSR’s Guideline sentencing range

is almost entirely the result of the 22-point enhancement for the calculated loss

amount of $45,258,892.09. PSR at p. 7, ¶19. Without this enhancement, and before

considering any of Mr. Koerber’s other objections, the offense level would stand at

16, with a sentencing range of 21 and 27 months. The loss calculation in the PSR is

responsible for increasing the Guidelines’ recommended sentencing range by 1000%.

When other corrections are made to the PSR, the Guidelines’ recommended

sentence would be even lower.

      Similarly, the government’s theory of counting victims and its method of

calculating loss means that the resulting advisory guidelines range overstates the

seriousness of the offenses, exaggerates the number of victims, fails to consider

relevant § 3553(a) and other collateral consequence factors, and neglects other

objections raised by Mr. Koerber. (See Doc. 556-1).

      Therefore, because there are serious and material factual disputes at issue,

pursuant to Federal Rules of Criminal Procedure, Rule 32(i)(2) and (3)(b), and a

particularized need in this circumstance for the “thorough adversarial testing”

required by federal sentencing procedure, Rita v. United States, 551 U.S. 338

(2007), Mr. Koerber requests an evidentiary hearing (also sometimes called a Fatico

hearing by courts in the Second Circuit (referring to United States v. Fatico, 579

                                          2
     Case 2:17-cr-00037-FB-PMW Document 560 Filed 04/25/19 Page 3 of 6



F.2d 707 (2nd Cir.1978), on remand, 458 F.Supp. 388 (E.D.N.Y.), aff'd, 603 F.2d

1053 (2nd Cir.1979)).

      The requested evidentiary hearing will allow the defense to offer evidence

directly challenging:

      1) the facts and the methods a) employed in the PSR for calculating the
         number of victims, and b) employed in the PSR for calculating the loss
         amount for purposes of sentencing and restitution;

      2) factual statements in the PSR describing the nature of the offense of
         conviction and Mr. Koerber’s business activity since he was indicted in
         2009; and,

      3) the applicability and relevance of certain §3553(a) factors, collateral
         consequences, and other relevant sentencing factors outlined in Mr.
         Koerber’s prior objections to the PSR.

1.    The number of victims

      The government alleges that the total number of victims is 600. PSR at p. 8.

The PSR relies upon a victim count of 38. PSR at p. 12 (¶41). Both the method

used to define a victim and the actual victim count are factual matters in dispute.

For example, the victim count includes people who testified at trial that they

suffered no pecuniary loss (e.g. Clark, Hansen, Magelby, Moore, Colovich, etc.).

Also included in the victim count are people for whom the books and records relied

upon by the government show no pecuniary loss (e.g. Carrol, Freestone, Hooper,

Huff, Bowen, Kipp, Anderson, Bennett, Raether, Eyre, Densley, Valario, etc.) and

individuals who invested through entities that Mr. Koerber repaid in full or in

excess of the amount invested (i.e., Pisciotta, Bennett, Hyde, Shields, etc.). The

PSR also includes specific reference to victims who invested in other companies,

                                          3
      Case 2:17-cr-00037-FB-PMW Document 560 Filed 04/25/19 Page 4 of 6



whose controlling principals did not testify as witnesses at trial, and whose books

and records were neither introduced in evidence at trial, nor provided prior to trial

or sentencing. 1

      Evidence at the hearing will show that the total number of victims as defined

by the Guidelines (see USSG §2B1.1, Comment Note 3(A)(i), 3(A)(iii), 3(A)(iv),

3(D)(i), 3(E)(ii)), is substantially lower than alleged in the PSR. Evidence on this

point will include: 1) the books and records showing actual loss; 2) testimony

regarding foreseeability of loss experienced by those who invested in third party

companies (where Mr. Koerber was not the decision maker regarding how money

received from Founders Capital was paid back); 3) testimony regarding non-fraud-

related causes of loss suffered by Mr. Koerber’s investors; 2 and 4) testimony about

the erroneous inclusion of victims who never relied upon Mr. Koerber’s

representations, or whose money was never transferred from their third party

relationship to Founders Capital, and/or whose investment decision or loss was not

related to Mr. Koerber or his companies.



1
 Testimony and exhibits at an evidentiary hearing on this point will come from
Russell C. Skousen, David Hardman, Wade Sleater, Jason Vaughn, the former
president of Founders Capital, David Kirby, Dale Clarke, David Ridge, Wayne
Andreason, Jerel Clark, Kenny Snarr, and Franklin Squires bookkeeper Forrest
Allen.
2
  In addition to Mr. Hardman’s testimony on this point, the defense will present
testimony that the proximate cause of investor losses was outside market events in
the real estate and finance markets between 2007 and 2009. See, e.g., United States
v. Ebbers, 458 F.3d 110, 128 (2d Cir. 2006) ("Losses from causes other than the
fraud must be excluded from the loss calculation.").


                                           4
     Case 2:17-cr-00037-FB-PMW Document 560 Filed 04/25/19 Page 5 of 6



2.    The loss amount

      The government and the PSR allege that 38 first line investors lost

$45,258,892.09. PSR at p. 8 (¶24). 3 Mr. Koerber will show that relying on the

victims listed in the PSR, the contemporaneous records that existed at the time

show the loss would be no more than half the amount alleged. Based on evidence

presented at the hearing, the total loss amount, adjusted to reflect the loss by

Guideline-defined victims, will be substantially and significantly lower than alleged

in the PSR. 4 Finally, evidence will show that the fair market value of collateral

pledged (as described in Comment Note 3(E)), exceeds the total loss amount.

3.    Section 3553(a) factors

      Among the factual statements in the PSR objected to by Mr. Koerber are

statements regarding his business activity since 2009. Mr. Koerber will testify to

rebut the allegations contained in ¶¶ 80-82 of the PSR. Mr. Skousen and Mr.

Philpot will also testify regarding the factual dispute involving ¶¶ 80-82. Finally,

Mr. Koerber will testify regarding relevant § 3553(a) factors, and collateral

consequences that were omitted from the PSR.




3
 It appears the government and the PSR miscount, for while they both state 38
victims, there are 37 listed in the spreadsheet provided to Mr. Koerber.
4
  Testimony and exhibits on this point will come from Russell C. Skousen, CPA (who
compiled financial data circulated to each of these identified “victims” at the time,
and prepared and distributed contemporaneous reports of these amounts to each
investor in late 2007); David Hardman, CPA, who has examined the government’s
loss calculation method and the books and records of the company from 2007.

                                          5
     Case 2:17-cr-00037-FB-PMW Document 560 Filed 04/25/19 Page 6 of 6



                                    Conclusion

      This request for an evidentiary hearing is supported by the policy statement

and related commentary to United States Sentencing Guidelines at §6A1.3 cmt

(“[A]n evidentiary hearing may sometimes be the only reliable way to resolve

disputed issues.”). Mr. Koerber respectfully requests that following the evidentiary

hearing, the Court establish a briefing schedule allowing sufficient time for the

evidence produced during this hearing to be included in Mr. Koerber’s sentencing

pleading. Such a schedule will allow the parties and the Court to resolve the

material, factual disputes, which will have a significant impact on the ultimate

sentencing memos and issues.

      Dated this 25th day of April 2019.

                                               Respectfully submitted,

                                               /s/ Kathryn N. Nester
                                               Attorney for Claud R. Koerber




                                           6
